DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2020 and 10/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both “a communication unit” and “an obtaining unit” in applicant’s specification [0090] and Fig. 1. Further, reference character “215” has been used to designate both a “collection unit” and “communication unit” in applicant’s specification [0114] and Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a detection unit configured to detect” in claims 1, 14, and 16. Applicant’s specification discloses a plurality of “detection units 41 to 43” are a camera, LIDAR, and millimeter wave radar in [0024]-[0025].
“a communication unit
“a specification unit configured to specify” in claims 1 and 16. Applicant’s specification discloses “a specification unit (for example, 22, 23)” in [0090] and Fig. 1 discloses reference numbers 22 and 23 are ECUs. 
“an obtaining unit configured to obtain” in claims 1 and 16. Applicant’s specification discloses “an obtaining unit (for example, 24)” in [0090] and Fig. 1 discloses reference number 24 is an ECU.
“a generation unit configured to generate” in claims 1 and 16. Applicant’s specification discloses “a generation unit (for example, 20)” in [0090] and Fig. 1 discloses reference number 20 is an ECU.
“a collection unit configured to collect” in claims 13 and 16. Applicant’s specification does not provide structure for “a collection unit” and will be discussed further in the rejections under 35 U.S.C. §112.
“a holding unit configured to hold” in claims 13 and 16. Applicant’s specification discloses “a holding unit (for example, 213)” in [0114] wherein 213 is “an external storage device 213” according to [0036].
“a providing unit configured to provide” in claims 13 and 16. Applicant’s specification discloses “a providing unit (for example, 210)” in [0114] and Fig. 2 discloses reference number 210 is a CPU.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “a region that cannot be detected” in line 3 renders the claim unclear and indefinite. Claim 1 also recites “a region that cannot be detected” in line 7. Therefore, it is unclear whether the limitation in claim 2 is a new region or is referring to the region in claim 1.
Regarding claim 3, the limitation “an object” in line 2 renders the claim unclear and indefinite. Claim 1 also recites “an object” in line 10. Therefore, it is unclear whether the limitation in claim 3 is a new object or is referring to the object in claim 1.
Further regarding claim 3, the limitation “a region that cannot be detected” in line 3 renders the claim unclear and indefinite. Claim 1 also recites “a region that cannot be detected” in line 7. Therefore, it is unclear whether the limitation in claim 3 is a new region or is referring to the region in claim 1.
Claim 13 recites the limitation “the vehicle” in lines 9-10. There is insufficient antecedent basis for this limitation in the claims. Further, it is unclear whether this “vehicle” is the “one vehicle of the plurality of vehicles,” referring to “the plurality of vehicles,” or is a different vehicle altogether. 
Claims 13 and 16 are rejected because claim limitation “collection unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification fails to provide sufficient structure for the “collection unit.” Further, the specification states “collection unit” is denoted by reference character “215” in [0114]. However, Figure 2 and [0036] specifies reference character “215” is “a communication unit 215.” Therefore, it is unclear what structure is performing the claimed functions of the “collection unit.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Toole et al. (U.S. Patent Application Publication No. 2018/0003965 A1; hereinafter O’Toole).
Regarding claim 1
A vehicle comprising: a detection unit configured to detect peripheral information of a periphery of a self-vehicle (camera 120 installed on vehicle 102, see at least [0025]); 
a communication unit configured to communicate with an external apparatus (transmission module 128 transmits data to other vehicles and server, see at least [0059], [0105], and Fig.1); 
a specification unit configured to specify, based on the peripheral information detected by the detection unit, a region that cannot be detected in the periphery of the self-vehicle (device 102 detects a camera view is blocked, see at least [0089]); 
an obtaining unit configured to obtain, from peripheral information which has been detected by an object and is accumulated in the external apparatus, information of the region specified by the specification unit, via the communication unit (“when a vehicle’s view is determined as blocked by another vehicle, the device 102 installed on the vehicle may communicate with the other vehicle (blocking the view) and obtain camera data from the other vehicle,” see at least [0070]) ; and 
a generation unit configured to generate, by using the peripheral information detected by the detection unit and the information obtained by the obtaining unit, information to perform travel control of the self-vehicle (device 102 may generate a control signal to control the operation of a driverless car according to the obtained information, see at least [0091]).
Regarding claim 2
the specification unit specifies, based on a positional relationship between the self-vehicle and another vehicle, a region that is hidden by the other vehicle as a region that cannot be detected (vehicle 202’s front view is blocked by 208 due to relative positions of each other and “view of the cross traffic that are available to the vehicle 208 may therefore be unavailable to the vehicle 202” see at least [0036], [0045], and [0051]).
Regarding claim 3, O’Toole discloses the elements above and further discloses:
the specification unit specifies, based on a positional relationship between the self-vehicle and an object, a region that is hidden by the object as a region that cannot be detected (vehicle 202’s front view is blocked by 208 due to relative positions of each other and “view of the cross traffic that are available to the vehicle 208 may therefore be unavailable to the vehicle 202” see at least [0036], [0045], and [0051]).
Regarding claim 4, O’Toole discloses the elements above and further discloses:
the obtaining unit obtains, from the peripheral information accumulated in the external apparatus, peripheral information within a predetermined range from a current position of the self- vehicle (view data can be transmitted within a predefined range, see at least [0059]) *Examiner sets forth transmitting within predefined range translates to receiving within a predefined range of other vehicles as well.
Regarding claim 7, O’Toole discloses the elements above and further discloses:
the obtaining unit switches, in accordance with a travel state of the self-vehicle, a region from which the peripheral information is to be obtained (vehicle 302 has stopped or is moving below a predetermined speed, vehicle 302 determines rear view is blocked by vehicle 304, see at least [0040]-[0041] and [0049]; or show when left view is blocked by another vehicle, see at least [0044]).
Regarding claim 8, O’Toole discloses the elements above and further discloses:
the obtaining unit switches, in accordance with a communication state of the communication unit and a data amount of the peripheral information, the peripheral information to be obtained (vehicle 302 has stopped or is moving below a predetermined speed, vehicle 302 determines rear view is blocked by vehicle 304, see at least [0040]-[0041] and [0049]; or show when left view is blocked by another vehicle, see at least [0044]).
Regarding claim 9, O’Toole discloses the elements above and further discloses:
the obtaining unit switches, in accordance with a communication state of the communication unit and a positional relationship between the self-vehicle and a region corresponding to the peripheral information, a data format of the peripheral information to be obtained (the supplemental or augmented view of the blocked vehicle is presented to the driver “at an in-vehicle location corresponding to the direction from which a vehicle in a blocked view is coming” see at least [0048]-[0049]).
Regarding claim 10, O’Toole discloses the elements above and further discloses:
the obtaining unit further obtains information of the object that detected the peripheral information (view provider authentication and verification is implemented such as digital certificates, see at least [0055]-[0057]).
Regarding claim 11
a transmission unit configured to transmit the peripheral information detected by the detection unit to the external apparatus (transmission module 128 wirelessly transmits view data to server system, see at least [0105]).
Regarding claim 12, O’Toole discloses the elements above and further discloses:
a control unit configured to perform travel control of the vehicle by using the information generated by the generation unit (instruction module 130 may apply brakes of vehicle to prevent entering intersection based on surroundings, see at least [0030] and [0106]).
Regarding claim 13, O’Toole discloses:
An information processing apparatus comprising: a collection unit configured to collect peripheral information from at least one of a plurality of vehicles and a predetermined object (system 100 includes plurality of vehicles and devices 110 and 112 that capture view data, see at least [0024]-[0025]); 
a holding unit configured to hold the peripheral information collected by - 34 -H1172152US01/P217-0697WOUS the collection unit (computing system 700 used by server system 106 includes storage devices including a view database 716 for storing augmented views 718, see at least [0093] and [0098]); and 
a providing unit configured to provide the peripheral information held by the holding unit to one vehicle of the plurality of vehicles (computing system 700 includes a transmission module for wirelessly transmitting view data from one vehicle to another vehicle, see at least [0097] and Fig. 7)
wherein the peripheral information provided by the providing unit is information of a region that cannot be detected by detection unit included in the vehicle (view data is shared to vehicle’s whose views are blocked, see at least [0014], [0047], and [0064]).
Regarding claim 14, O’Toole discloses:
A control method of a vehicle that includes a detection unit configured to detect peripheral information of a periphery of a self-vehicle (camera 120 installed on vehicle 102, see at least [0025]) and a communication unit configured to communicate with an external apparatus (transmission module 128 transmits data to other vehicles and server, see at least [0059], [0105], and Fig.1), the method comprising: 
a specification step of specifying, based on the peripheral information detected by the detection unit, a region that cannot be detected in the periphery of the self-vehicle (device 102 detects a camera view is blocked, see at least [0089]); 
an obtaining step of obtaining, from peripheral information which has been detected by an object and is accumulated in the external apparatus, information of the region specified in the specification step, via the communication unit (“when a vehicle’s view is determined as blocked by another vehicle, the device 102 installed on the vehicle may communicate with the other vehicle (blocking the view) and obtain camera data from the other vehicle,” see at least [0070]); and 
a generation step of generating, by using the peripheral information detected by the detection unit and the information obtained in the obtaining step, information to perform travel control of the self-vehicle (device 102 may generate a control signal to control the operation of a driverless car according to the obtained information, see at least [0091]).
Regarding claim 15, O’Toole discloses:
A control method of an information processing apparatus, the method comprising: a collection step of collecting peripheral information from at least one of a plurality of vehicles and a predetermined object (system 100 includes plurality of vehicles and devices 110 and 112 that capture view data, see at least [0024]-[0025]); 
a holding step of holding, in a storage unit, the peripheral information collected in the collection step (computing system 700 used by server system 106 includes storage devices including a view database 716 for storing augmented views 718, see at least [0093] and [0098]); and 
a providing step of providing the peripheral information held in the - 35 -H1172152US01/P217-0697WOUS storage unit to one vehicle of the plurality of vehicles (computing system 700 includes a transmission module for wirelessly transmitting view data from one vehicle to another vehicle, see at least [0097] and Fig. 7), 
wherein the peripheral information provided in the providing step is information of a region that cannot be detected by a detection unit included in the vehicle (view data is shared to vehicle’s whose views are blocked, see at least [0014], [0047], and [0064]).
Regarding claim 16, O’Toole discloses:
A system formed by a plurality of vehicles (vehicles 108 and 108B) and a server (server system 106) , wherein each of the plurality of vehicles comprises a detection (system 100 includes plurality of vehicles and devices 110 and 112 that capture view data, see at least [0024]-[0025]; camera 120 installed on vehicle 102, see at least [0025]), 
a communication unit configured to communicate with the server (transmission module 128 transmits data to server, see at least [0105] and Fig.1), 
a specification unit for specifying, based on the peripheral information detected by the detection unit, a region that cannot be detected in the periphery of the self-vehicle (device 102 detects a camera view is blocked, see at least [0089]), 
an obtaining unit configured to obtain, from peripheral information which has been detected by an object and is accumulated in the server, information of the region specified by the specification unit, via the communication unit (“when a vehicle’s view is determined as blocked by another vehicle, the device 102 installed on the vehicle may communicate with the other vehicle (blocking the view) and obtain camera data from the other vehicle,” see at least [0070]), and 
a generation unit configured to generate, by using the peripheral information detected by the detection unit and the information obtained by the obtaining unit, information to perform travel control of the self-vehicle (device 102 may generate a control signal to control the operation of a driverless car according to the obtained information, see at least [0091]), and 
wherein the server comprises a collection unit configured to collect peripheral information from at least one of the plurality of vehicles and a predetermined object (system 100 includes plurality of vehicles and devices 110 and 112 that capture view data and server system 106, see at least [0024]-[0025])
a holding unit configured to hold the peripheral information collected by the collection unit (computing system 700 used by server system 106 includes storage devices including a view database 716 for storing augmented views 718, see at least [0093] and [0098]); and 
a providing unit configured to provide the peripheral information held by the holding unit to one vehicle of the plurality of vehicles (computing system 700 includes a transmission module for wirelessly transmitting view data from one vehicle to another vehicle, see at least [0097] and Fig. 7), 
wherein the peripheral information provided by the providing unit is - 36 -H1172152US01/P217-0697WOUS information of a region that cannot be detected by detection unit included in the vehicle (view data is shared to vehicle’s whose views are blocked, see at least [0014], [0047], and [0064]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole in view of Sekiguchi (U.S. Patent Application Publication No. 2009/0248270 A1).
Regarding claim 5, O’Toole discloses the elements above but does not explicitly disclose:
a travel path of the self-vehicle that has been set in advance
However, Sekiguchi teaches:
the obtaining unit obtains, - 33 -H1172152US01/P217-0697WOUS from the peripheral information accumulated in the external apparatus, peripheral information of a travel path of the self-vehicle that has been set in advance (the subject-vehicle’s travel path is estimated in S11 and environment of the subject vehicle is observed for objects in S12, see at least [0039]-[0040] and Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle surrounding observation disclosed by O’Toole by adding the travel path taught by Sekiguchi. One of ordinary skill in the art would have been motivated to make this modification in order to recognize “a running environment in front of a subject vehicle” (see [0013]).
Regarding claim 6, O’Toole discloses the elements above but does not explicitly disclose:
Preference related to a predetermined type of object
However, Sekiguchi teaches:
the obtaining unit preferentially obtains peripheral information related to a predetermined type of object (the order of priority for objects are preceding vehicles, pedestrian, on-road obstacle, PP-vehicle, cut0in vehicle and oncoming vehicle, see at least [0050]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blocked object information disclosed by O’Toole by adding the priority based on type taught by Sekiguchi. One of ordinary skill in the art would have been motivated to make this modification in order to “set in the order of descending need for quick avoidance” (see [0050]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakai et al. (U.S. Patent Application Publication No. 2009/0140881 A1) teaches a visual field assistance that transmits images to a vehicle of regions which are blocked from the field of view of the driver due to external objects.
Prokhorov (U.S. Patent Application Publication No. 2016/0179093 A1) teaches a system for an autonomous vehicle that detects and tracks a location of an object within an obstructed viewing region that is blocked from view of sensors and uses an imaging assist to view the obstructed region.
Mills et al. (U.S. Patent Application Publication No. 2019/0096255 A1) teaches using vehicle to vehicle communication to detect the presence of occluded vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662